          Case 5:16-cr-00340-RDP-JHE Document 23 Filed 02/11/19 Page 1 of 2                             FILED
                                                                                               2019 Feb-11 AM 10:57
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                                  Northern District of Alabama
                                       Office of the Clerk
                                Room 140, 1729 5th Avenue North
                                  Birmingham, Alabama 35203
                                        (205) 278-1700

Sharon N. Harris, Clerk




February 11, 2019


TO:       Clerk, U.S. District Court
          75 Ted Turner Drive, SW
          Atlanta, GA 30303-3309


                                                       In RE: Transfer of Supervision/Jurisdiction
                                                              USA v. Angela Faye Jenkins
                                                   Our Case No. 5:16-CR-340-RDP-JHE

Dear Sir/Madam:

        Pursuant to 18 U.S.C. § 3605, I am enclosing herewith copies of the order transferring
jurisdiction of the subject probationer or supervised release and the pleadings in the above-styled
case, which I hereby certify to be true copies of the originals on file in this office.

          Please acknowledge receipt on the enclosed copy of this letter.


                                                       Sincerely,

                                                       SHARON N. HARRIS, CLERK



                                                       By: /s/ S. Handley
                                                               Deputy Clerk

Enclosures
                  Case 5:16-cr-00340-RDP-JHE Document 23 Filed 02/11/19 Page 2 of 2




PROB 22                                                                                                        DOCKET NUMBER (Tran. Court)
(Rev. 2/88)                                                                                                    5:16CR00340-1
                                         TRANSFER OF JURISDICTION                                              DOCKET NUMBER (Rec. Court)


NAME AND ADDRESS OF SUPERVISED RELEASEE                                       DISTRICT                         DIVISION
ANGELA FAYE JENKINS                                                           ND/AL                            HUNTSVILLE
                                                                              NAME OF SENTENCING JUDGE
                                                                              Honorable R. David Proctor


OFFENSE
                                                                              DATES OF SUPERVISED
                                                                              RELEASE
                                                                                                               FROM
                                                                                                               11/08/18       I~~)oa119
26·U.S.C. 7206(1) - False Statements on a Tax Return




PART 1 - ORDER TRANSFERRING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                                          NORTHERN DISTRICT OF ALABAMA
   IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or
supervised releasee named above beJbnsferred with the records of this Court to the United States
District Court for the      NORTHER        !STRICT OF GEORGIA             upon that Court's order of
acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
supervised release may be changed by the District Court to which this transfer is made without further
inquiry of this court.* Collec;tion of restitution will be retained by the sentencing district if the
restitution has been ordered joint and several with any other defendant(s).

   IS 1'q"'. ?o \ 'l                                                 12.9?~
          Date                                                                 United States District Judoe

•This sentence mav be deleted in the discretion of the transferrinci Court.

PART 2 ·ORDER ACCEPTING JURISDICTION


UNITED STATES DISTRICT COURT FOR THE                  NORTHERNDISTRICT OF GEORGIA
  IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised releasee
be accepted and assumed by this Court from and after the entry of this order.




 Crb cu Or~ !2 1 Tul1
              Effective ate
                                                  ~A~mftl~ rn~   '              United States District Judae                       i
